Exhibit 10.1

AMENDMENT

TO

CUSTOMERS BANCORP, INC.

2010 STOCK OPTION PLAN

The above-referenced Plan, as last amended on September 17, 2011, is hereby
further amended in the manner set forth below.

1. Section 7.1(c) is hereby amended and restated to read as follows, effective
immediately:

(c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part. The Committee
shall also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised. In no event shall
the exercise period of any Option expire later than the tenth (10th )
anniversary of the date of its grant. Notwithstanding anything herein to the
contrary, in no event shall the committee (i) extend the term of an existing
award beyond the maximum allowable term under the Plan, or (ii) take any action
that would result an addition to the aggregate shares available under the Plan
without shareholder approval.

2. It is intended that the Committee may amend any Option granted under the
Plan, whether before or after the date of this Amendment, in a manner that is
not inconsistent with the terms of Section 7.1(c) as hereby amended.

* * * * *

I, Glenn Yeager, Secretary of Customers Bancorp, Inc., hereby certify that this
Amendment was adopted by its Board of Directors at a duly convened meeting
thereof on June 25, 2014, at which a quorum was present and voting throughout.

 

/s/ Glenn Yeager

    Glenn Yeager, Secretary